Citation Nr: 0115615	
Decision Date: 06/06/01    Archive Date: 06/13/01

DOCKET NO.  00-18 760A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York




THE ISSUES

1.  Entitlement to an increased rating for the service-
connected bilateral hearing loss, currently rated as 20 
percent disabling.  

2.  Entitlement to an increased rating for the service-
connected pyoderma, currently rated as 10 percent disabling.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

C. Fetty, Counsel



INTRODUCTION

The veteran had active service from September 1942 to January 
1946.  

This appeal arises from a July 2000 rating decision of the 
RO.  

In a February 2001 memorandum, the veteran's representative 
requested separate compensable evaluations for tinnitus for 
either ear.  This issue has not been developed for appellate 
review and is referred to the RO for appropriate action.  



FINDINGS OF FACT

1.  All evidence necessary for disposition of the claims has 
been obtained.  

2.  Pure tone thresholds at each of the four specified 
frequencies (1000, 2000, 3000, and 4,000 Hertz) are 55 
decibels or more.  

3.  Right ear pure tone threshold average is 78 decibels with 
a 68 percent speech recognition ability that corresponds to 
acuity level VII.  

4.  Left ear pure tone threshold average is 74 decibels with 
a 76 percent speech recognition ability that corresponds to 
acuity level VI.  

5.  The veteran's pyoderma is shown to be manifested by 
exudate or pus discharge stemming from that condition.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a 30 percent 
evaluation for the service-connected bilateral hearing loss 
disability are met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 
1991 & Supp. 2000), § 5107 (as amended by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096 (2000) (to be codified as amended at 38 U.S.C. 
§ 5107); 38 C.F.R. §§ 3.321(b), 4.1, 4.3, 4.7, 4.10 4.85 
including Tables VI, VIa, VII, Diagnostic Code 6100, 4.86 
(2000).  

2.  The criteria for the assignment of a 30 percent 
evaluation for the service-connected pyoderma are met.  
38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 2000), 
§ 5107 (as amended by the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096 (2000) (to 
be codified as amended at 38 U.S.C. § 5107); 38 C.F.R. 
§§ 3.321(b), 4.1, 4.3, 4.7, 4.10 4.118 including Diagnostic 
Codes 7800, 7806 (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

A.  Bilateral Hearing Loss

By rating decision of March 1949, service connection for 
bilateral hearing loss was established and a noncompensable 
rating was assigned.  In a February 1983 rating decision, a 
10 percent rating was assigned for bilateral hearing loss 
under Diagnostic Code 6295.  At that time, pure tone 
threshold averages were 35 decibels, right ear, and 32 
decibels, left ear.  

In July 1987, VA audiometry showed pure tone threshold 
averages of 43 decibels on the right and 45 decibels on the 
left.  Speech discrimination was 82 percent in the right ear 
and 66 percent in the left ear.  In an August 1987 rating 
decision, the RO assigned a 20 percent disability rating for 
the service-connected bilateral hearing loss.  

In March 2000, the veteran requested re-evaluation.  
Thereafter, the RO obtained a June 1999 audiometry evaluation 
that showed pure tone threshold averages of 60 decibels on 
the right and 55 decibels on the left.  Speech discrimination 
was 72 percent in the right ear and 68 percent in the left 
ear.  The examiner felt that the condition represented 
moderate to profound mixed hearing loss on the right and 
moderately severe to profound mixed hearing loss on the left.  

An October 1999 VA audiometry report reflected moderately 
sloping to severe sensorineural hearing loss, bilaterally 
with some mixed hearing loss on the left.  Pure tone 
threshold averages were 60 decibels on the right and 58 
decibels on the left.  Speech discrimination was 80 percent 
in the right ear and 92 percent in the left ear.  

In May 2000, the veteran reported that he his hearing had 
worsened and that all sounds were distorted.  

Upon VA authorized audiological evaluation in June 2000, pure 
tone thresholds, in decibels, were as follows (ANSI):




HERTZ



500
1000
2000
3000
4000
RIGHT
60
65
70
85
90
LEFT
50
60
70
80
85

Average pure tone thresholds were those of 78 in the right 
ear and 74 in the left ear.  Speech audiometry revealed 
speech recognition ability of 68 percent in the right ear and 
76 percent in the left ear.  The examiner felt that the 
results represented moderate to severe sensorineural hearing 
loss, bilaterally.  

As noted in the introduction, in June 2000, the RO continued 
a 20 percent rating for bilateral hearing loss.  

In September 2000, the veteran submitted the results of a 
September 2000 private audiometry examination by C.N.Y. 
Hearing Aid Centers Inc.  The tympanogram showed sloping 
hearing thresholds, bilaterally.  Average pure tone threshold 
was not calculated nor was speech discrimination measured.  


B. Pyoderma

The veteran's service medical records (SMRs) reflect that 
multiple furuncles on the back had occurred and were 
aggravated by duty in the field.  A September 1944 treatment 
report notes acne vulgaris of the shoulder, back, and right 
anterior neck, although a separation examination report 
simply reflects normal skin.  

In an August 1948 rating decision, the RO established service 
connection for acne of the back that was manifested by pitted 
scars and comedones, but no active lesions.  A noncompensable 
rating was assigned.  

According to a July 1982 VA examination report, there were 
numerous scars on the thighs, buttocks, and legs, which were 
the result of healed pustules and abscesses.  The report 
notes a current lesion on the bridge of the nose.  The 
diagnosis was that of pyoderma, moderately severe.  

"Pyoderma" is any purulent skin disease, Dorland's 
Illustrated Medical Dictionary 1393 (28th ed. 1994).  
"Purulent" means consisting of or containing pus, 
Dorland's, at 1393. 

In a September 1982 rating decision, a 10 percent rating was 
assigned under Diagnostic Code 7806 for pyoderma, previously 
diagnosed as back acne. In November 1987, the veteran 
reported that his skin condition had spread over his whole 
body, even to the top of his head.

VA hospitalized the veteran for a day in December 1987 for a 
pimple that had developed on his nose and left cheek.  The 
report notes a history of multiple staphylococcus infections 
treated with tetracycline on a chronic basis.  The veteran 
had an erythematous nose with erythema up to the eye level, 
to the edges of the cheeks, and to just above the upper lip.  

In March 2000, the veteran requested re-evaluation of his 
skin condition.  In May 2000, he reported that previous 
examiners had found his skin to be "fine" although he was 
plagued by unsightly and painful eruptions.

A June 2000 VA skin examination report reflects that the 
examiner saw many scars ranging in size up to 1 cm on the 
back, chest, and legs, but no actual pustules on the day of 
examination.  There were two 2-cm scab areas at the base of 
the hairline of the posterior neck.  The veteran reported 
repeated pustules on the head and posterior neck that were 
painful and pruritic.  He reported that the pustules drained 
and then itched while healing.  The assessment was that of 
pyoderma.  

In a June 2000 rating decision, the RO continued a 10 percent 
rating on the basis of no evidence of constant exudation or 
itching, extensive lesions, or marked disfigurement.  

In his July 2000 Notice of Disagreement, the veteran reported 
that eruptions occurred on his head, neck, scalp, behind his 
ears, and occasionally elsewhere.  He reported that the 
eruptions were itchy and painful, lasted two to three weeks, 
and that they wept and bled at night and left stains on his 
pillow cases.  




II.  Legal Analysis

The RO has met its duty to assist the appellant in the 
development of these claims under the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  By virtue of the Statement of the Case and the 
Supplemental Statement of the Case issued during the pendency 
of the appeal, the appellant and his attorney were given 
notice of the information, medical evidence, or lay evidence 
necessary to substantiate the claim.  

The RO made reasonable efforts to obtain relevant records 
adequately identified by the appellant, in fact, it appears 
that all evidence identified by the appellant relative to 
these claims has been obtained and associated with the claims 
folder.  VA examinations were conducted, and copies of the 
reports associated with the file.  

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (2000).  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  
38 C.F.R. § 4.3.  The veteran's entire history is reviewed 
when making disability evaluations.  38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  The regulations 
do not give past medical reports precedence over current 
findings.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).


A.  Bilateral Hearing Loss

The United States Court of Appeals for Veterans Claims 
(Court) has held that the assignment of a disability rating 
for hearing loss is derived by a mechanical application of 
the rating schedule to the specific numeric designations 
assigned after audiology testing is completed.  See 
Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Evaluations of unilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests, together with the average 
hearing threshold levels as measured by pure tone audiometric 
tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles 
per second.  To evaluate the degree of disability from 
defective hearing, the revised rating schedule establishes 
11 auditory acuity levels from level I, for essential normal 
acuity, through level XI, for profound deafness.  38 C.F.R. 
§ 4.85, Diagnostic Code 6100 (2000).

The Board has considered the two 1999 VA audiometry reports, 
the June 2000 VA audiometry report, and the September 2000 
private audiometry report.  The Board will use the more 
recent June 2000 VA audiometry results as that report 
reflects the most current level of disability.  The September 
2000 private examination report is the most current report; 
however, it will not be used to rate the veteran's hearing 
because it does not provide an average pure threshold or a 
speech discrimination score for either ear.  

The June 2000 VA audiometry evaluation has produced findings 
that are accurate assessments of the veteran's hearing 
acuity.  Audiometry shows right ear average pure tone 
threshold is 78 decibels with a 68 percent speech recognition 
ability that corresponds to acuity level VI.  The left ear 
pure tone threshold average is 74 decibels with a 76 percent 
speech recognition ability that corresponds to acuity level 
V.  See 38 C.F.R. § 4.85, Table VI (2000).  

Under 38 C.F.R. § 4.86(a) (2000), where the pure tone 
threshold in each of the four specified frequencies (1000, 
2000, 3000, and 4,000 Hertz) is 55 or greater, the results 
obtained from Table VI will be compared to the results 
obtained from Table VIa, and the higher of the two will be 
applied.  

In this case, the service-connected right and left ear pure 
tone thresholds in each of the four specified frequencies is 
55 or greater.  Comparing the results obtained from Table VI 
with the results obtained from Table VIa, the Board finds 
that Table VIa yields a higher numeral for each ear.  Level 
VII is obtained for the right ear and Level VI is obtained 
for the left ear.  

The Board finds that the Level VII hearing in the poorer 
(right) ear when combined with the level VI hearing in the 
better (left) ear warrants a 30 percent rating.  See 
38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100 (2000).  

It appears from the rating decision of June 2000 that the RO 
did not comply with 38 C.F.R. § 4.86(a) and, as a result, 
arrived at an erroneous disability rating.  The August 2000 
Statement of the Case reflects the same error as well.  

The Board finds that the evidence favors the claim and 
warrants the assignment of a 30 percent disability rating for 
the service-connected bilateral hearing loss.  


B.  Pyoderma

The veteran's pyoderma has been rated 10 percent disabling 
for the entire appeal period under Diagnostic Code 7806.  The 
Board's inquiry will be whether there is a basis to assign a 
disability rating greater than 10 percent under this or any 
other diagnostic code for any portion of the appeal period.  

Diagnostic Code 7806 is for eczema, which is a pruritic 
papulovesicular dermatitis characterized in the acute stage 
by erythema, edema and serous exudate between the epidermis 
and the dermis, Dorland's Illustrated Medical Dictionary 528 
(28th ed. 1994).  

Under Diagnostic Code 7806, a 10 percent evaluation requires 
exfoliation, exudation or itching and involvement of an 
exposed surface or extensive area.  A 30 percent evaluation 
requires exudation or itching constant, extensive lesions or 
marked disfigurement; a 50 percent evaluation requires 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or if exceptionally repugnant.  
38 C.F.R. § 4.118, Code 7806 (2000).  

Under Diagnostic Code 7800, disfiguring scars of the head, 
face, or neck (if complete or exceptionally repugnant 
deformity results on one side of face or marked or repugnant 
bilateral disfigurement occurs) warrant a 50 percent rating.  
A 30 percent rating is warranted for severe scars of the 
head, face or neck, especially if producing a marked and 
unsightly deformity of eyelids, lips or auricles.  A 10 
percent rating is warranted for moderate disfiguring scars of 
the head, face or neck.  A noncompensable rating is warranted 
for slight scars of the head, face or neck.  If there is 
tissue loss and cicatrization accompanied by marked 
discoloration, color contrast, or the like, then a 10 percent 
rating is to be increased to 30 percent.  The most repugnant 
disfiguring conditions, including scars and skin diseases, 
may be submitted for cental office rating, with several 
unretouched photographs.  38 C.F.R. § 4.118, Diagnostic Code 
7800 (2000).  

The evidence reflects that the veteran suffers from pyoderma, 
a disease characterized by pus forming skin lesions.  
Pyoderma does not have the various stages of development that 
characterize eczema, and for that reason, Diagnostic Code 
7806 is not an exact fit for this disease.  By definition, a 
diagnosis of pyoderma suggests that the criteria of a 30 
percent rating under Diagnostic Code 7806 might be met 
because pyoderma involves pus forming skin lesions.  

In this case, the recent VA examiner found two scabs on the 
neck and the veteran supplied a history of pus discharge that 
he noticed at home.  Diagnostic Code 7806 states that 
"exudation or itching constant" satisfies the criteria for 
a 30 percent rating.  Whether this means that "constant 
exudation" is necessary is for speculation as the language 
of the rating schedule is ambiguous.  In the recent rating 
decision, the RO simply reworded the criteria for a 30 
percent rating to read "constant exudation or itching."  

In the instant case, the veteran reported itching during 
healing.  Although "itching constant" fully meets the 
criteria for a 30 percent rating, here the veteran had not 
alleged itching that was constant.  

Extensive lesions, if found, also qualify for a 30 percent 
rating under Diagnostic Code 7806; however, extensive lesions 
are not currently found.  In September 1982, an examiner did 
note numerous scars on the legs thighs and buttocks, but the 
only lesion seen was on the bridge of the nose.  

The most recent report noted no current lesion, but extensive 
scars and two scabs on the back of the neck at the hairline 
were seen.  Thus, the evidence for a finding of extensive 
lesions is insufficient.  

Neither is marked disfigurement shown.  A skin condition was 
shown on the face in 1982, but there is no evidence, either 
medical or lay, of disfigurement.  

Based on the evidence of record, the Board finds that a 
medical diagnosis of pyoderma together with the veteran's 
report of pus discharge presents a disability picture that 
more nearly approximate the criteria for the assignment of a 
30 percent rating.  

Thus, the claim for an increased rating for the service-
connected pyoderma must be granted.  

The criteria for a 50 percent rating under Diagnostic Code 
7806 are not more nearly approximated because there is no 
evidence of ulceration, extensive exfoliation or crusting, or 
systemic or nervous manifestations, or exceptional 
repugnancy.



ORDER

A 30 percent evaluation for the service-connected bilateral 
hearing loss disability is granted, subject to the laws and 
regulations concerning the payment of monetary benefits.  

A 30 percent evaluation for the service-connected pyoderma is 
granted, subject to the laws and regulations concerning the 
payment of monetary benefits.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

 

